DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 9-15 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claims and original claims are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product which contains initiators.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The amendment of claims 1, 5, 7 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed 6/15/2022. Thus, the following action is properly made final.  
Claim Objections
Claim 1 objected to because of the following informalities: a proper Markush format is “selected from the group consisting of…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 7 are rejected under 35 U.S.C. 101 because the claim 1 is directed to neither a “composition” nor an “article of manufacture,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. §101, which is drafted so as to set forth the statutory classes of invention in the alternative only.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3,5,7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing what acrylic pre-polymerized syrup at 20% solid is, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The “acrylic pre-polymerized syrup at 20% solid” is a major component in Example 1 as disclosed in the instant specification. However, the specification does not provide any further disclosure for one of ordinary skill in the art to choose a compound/component to make the invention with a reasonable expectation of success. 
Claims 1, 3, 5, 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “acrylic pre-polymerized syrup at 20% solid”. It is unclear what it is. For purposes of expediting prosecution, the limitation is interpreted as “PMMA dissolved in MMA at 20% solid”. 
Claim 1 recites “a solid surface acrylic composition” and “prepared by casting”, a solid surface is associated with an article, however, the claim is also directed to a composition. Case law holds that a single claim that claims both a composition and the method steps of using it is indefinite under 35 U.S.C. 112 (b). See Ex Parte Lyell, 17 USPQ 2d 1548 (Bd. Pat. App. 7 Inter.1990). For purposes of expediting prosecution, the claim is interpreted as “a composition comprising…; the composition is capable of producing a solid surface article”. 
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: casting a liquid mixture would not form a solid surface acrylic article or composition, instead it results in a wet film. Applicants argue the claim is drawn to a composition, “casting” is a limitation of using the composition. 
Claim 5 recites “the pigment is provided in a liquid carrier selected from …methyl methacrylate…”. Is this methyl methacrylate the same as the methyl methacrylate recited in claim 1, or it is in addition to the methyl methacrylate in claim 1? For purposes of expediting prosecution, the claim is interpreted as the MMA in claim 5 is the same as the one in claim 1.  
Claim Rejections - 35 USC § 102
Claim(s) 1,3,5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose et al (US 2015/0166739).
Rose discloses a composition comprising 8.37 wt% of MMA, 26.51 wt% of PMMA dissolved in MMA at 24 wt% solid, 62.29 wt% of ATH, 1.47 wt% of pigments. The MMA in PMMA solution is the same as the MMA added alone. Therefore, the claimed composition can be expressed as: about 4-7wt% of PMMA, 21-48 wt% of MMA, 5-70 wt% of ATH, 0.5-5 wt% of pigment. The composition of Rose comprising 28.52wt% of MMA, 6.36wt% of PMMA, 62.29 wt% of ATH, 1.47 wt% of pigments. The pigments are dispersed in MMA.  
The composition is capable of producing a solid surface article. 
Claim Rejections - 35 USC § 103
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US 2015/0166739) in view of Frank et al (EP 0393129).
Rose teaches the limitation of claim 1, as discussed above. 
Rose does not teach a silane like claimed.
However, Frank discloses a similar composition and teaches a silane coupling agent can create a bond between the PMMA and ATH particle and make the product tougher and more resistant to various kinds of fractures produced by mechanical stress (1:8-10, 4:5-10). The silane can be 3-methacryloxypropyl trimethoxy silane (5:25-30). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use 3-methacryloxypropyl trimethoxy silane to create a bond between the PMMA and ATH particle and make the product tougher and more resistant to various kinds of fractures produced by mechanical stress. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763